Title: Timothy Pickering to Bartholomew Dandridge, Jr., February 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


        
          Sir,
          War Office Feby 27. 1795.
        
        Lt Colo. Butler, who commands at Fort Pitt, has suggested that probably many good recruits might be enlisted from the militia under Genl Morgan’s command. There is little doubt of considerable success if the attempt be made. I intended to have taken the President’s direction on this point, when I waited on him to-day; but it escaped me. I presume there can be no hazard in lessening the strength of Genl Morgan’s corps, by the deduction of the number of men who may enlist into the Legion: and the most favourable time to enlist will undoubtedly be before the time of their discharge. I shall be obliged by your informing me whether the President would approve the measure now suggested; that I may write by to-morrow’s post. Your obt servt
        
          Timothy Pickering
        
      